     Case 1:18-cv-09035-JPO-GWG Document 164 Filed 06/05/20 Page 1 of 3



NEIL H. ABRAMSON
ADAM M. LUPION
RACHEL S. PHILION
RACHEL S. FISCHER
PROSKAUER ROSE LLP
Eleven Times Square
New York, New York 10036
(212) 969-3000

Attorneys for Defendants
THE OFFICE OF THE COMMISSIONER
OF BASEBALL and MAJOR LEAGUE
BASEBALL BLUE, INC.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ANGEL HERNANDEZ,

                      Plaintiff,                            No. 18 Civ. 9035 (JPO) (GWG)

               v.                                            NOTICE OF DEFENDANTS’
                                                             CROSS-MOTION FOR
 THE OFFICE OF THE COMMISSIONER OF                           SUMMARY JUDGMENT
 BASEBALL and MAJOR LEAGUE BASEBALL
 BLUE, INC.

                      Defendants.


       PLEASE TAKE NOTICE THAT, upon the accompanying Statement of Undisputed

Material Facts Pursuant to Local Civil Rule 56.1; Memorandum of Law in Support of Defendants’

Cross-Motion for Summary Judgment and in Opposition to Plaintiff’s Motion for Partial Summary

Judgment; Declaration of Neil H. Abramson, dated June 5, 2020, with exhibits attached thereto;

Declaration of Joe Torre, dated June 3, 2020, with exhibits attached thereto; Declaration of

Matthew McKendry, dated June 4, 2020, with exhibits attached thereto; Declaration of Peter

Woodfork, dated June 3, 2020; Declaration of Denise Martin, Ph.D., dated June 3, 2020, with

exhibits attached thereto; and all other pleadings and prior proceedings had herein, Defendants

The Office of the Commissioner of Baseball and Major League Baseball Blue, Inc. (together,
     Case 1:18-cv-09035-JPO-GWG Document 164 Filed 06/05/20 Page 2 of 3



“MLB”) shall move this Court before the Honorable J. Paul Oetken, United States District Judge,

at the Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York

10007, at such date and time as the Court may direct, for an Order pursuant to Federal Rule of

Civil Procedure 56 granting summary judgment in favor of MLB and dismissing Plaintiff’s First

Amended Complaint (ECF Dkt. 35) and Plaintiff’s Amendment to His Complaint (ECF Dkt. 123)

with prejudice in their entirety, and for such other and further relief as the Court deems just and

proper.

          PLEASE TAKE FURTHER NOTICE THAT pursuant to the Court’s May 14, 2020 Order

(ECF Dkt. 150), Plaintiff’s Reply Brief Both in Support of his Motion for Summary Judgment and

in Opposition to Defendants’ Cross-Motion for Summary Judgment must be served on or before

July 17, 2020, and Defendants’ Reply Brief in Support of its Motion for Summary Judgment must

be served on or before August 14, 2020.

Dated: New York, New York
       June 5, 2020                          PROSKAUER ROSE LLP

                                             By:/s/ Neil H. Abramson
                                             Neil H. Abramson, Esq.
                                             Adam M. Lupion, Esq.
                                             Rachel S. Philion, Esq.
                                             Rachel S. Fischer, Esq.

                                             Eleven Times Square
                                             New York, New York 10036-8299
                                             Phone: 212.969.3000
                                             Fax: 212.969.2900
                                             nabramson@proskauer.com
                                             alupion@proskauer.com
                                             rphilion@proskauer.com
                                             rfischer@proskauer.com

                                             Attorneys for Defendants
                                             THE OFFICE OF THE COMMISSIONER
                                             OF BASEBALL and MAJOR LEAGUE
                                             BASEBALL BLUE, INC.
      Case 1:18-cv-09035-JPO-GWG Document 164 Filed 06/05/20 Page 3 of 3



TO:    Kevin L. Murphy (admitted pro hac vice)
       Joseph Jeffrey Landen (admitted pro hac vice)
       Nicholas R. Gregg (admitted pro hac vice)
       MURPHY LANDEN JONES PLLC
       2400 Chamber Center Drive, Suite 200
       Fort Mitchell, Kentucky 41017

       Nicholas J. Zaita
       LEWIS DIBIASI ZAITA & HIGGINS
       420 Lexington Avenue, Suite 300
       New York, New York 10107

       Attorneys for Plaintiff
